DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Lenker (20150359549).

As to claim 7, Lenker discloses: A filler delivery device (device of figures 17-20) configured to place a filler (602) inside a bulge (808) occurring in a body lumen (802, see figures 17-20 and paragraph 0204-0211), the filler delivery device comprising: a frame member (530) configured to be expandable and compressible (see figures 17-20, expands then is taken out later, paragraph 0209); and 30a tubular member (500) through which a catheter (812) for injecting the filler into the bulge is insertable (see figure 20 and paragraphs 0204-0211), wherein a distal end of the tubular member (seen as entire area outlined below) is joined to the frame member (seen to be joined in figure 20 since mesh is an integral part of catheter 500), wherein the tubular member is provided such that, when the frame member is in an expanded state, an open end of the tubular member (814) is directed in a direction intersecting an16 extending direction of the body lumen (see figure 20), and a distal end of the catheter is capable of being protruded from and drawn into the open end (paragraph 0210 and figure 20). Examiner notes 814 is seen to be located at an end of the device.

    PNG
    media_image1.png
    798
    411
    media_image1.png
    Greyscale




As to claim 9, Lenker discloses: A filler delivery method for injecting a filler (602) into a bulge (808) occurring in a body lumen (802) to place the filler inside the bulge using a filler delivery device (device of figures 17-20, see paragraphs 0204-0211), the filler delivery device 10having a frame member (530) configured to be expandable and compressible (see figures 17-20 and paragraphs 0204-0211), and a tubular member (500) through which a catheter (812) for injecting the filler into the bulge is insertable (see figure 20 and paragraph 0204-0208), a distal end (see figure below) of the tubular member being joined to the frame member (seen to be joined in figure 20 since mesh is an integral part of catheter 500), and the tubular member being provided such that, when the frame member is in an expanded state, an open end (814) of the tubular member is directed in a direction intersecting an extending direction of the body lumen (see figure 20), the filler delivery method comprising:  
15expanding the frame member to cause the frame member to contact and press an inner surface of the body lumen or an inner surface of a tubular indwelling device placed in the body lumen (see figure 20 and paragraph 0207-0209); moving the catheter toward the open end of the tubular member (figure 20 and paragraph 0210), the catheter being inserted through the tubular member of the filler delivery device .


    PNG
    media_image1.png
    798
    411
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. As to the applicants arguments regarding that Lenker fails to disclose: a distal end of the tubular member is joined the frame member, examiner disagrees. Its noted that how and where the tubular member is joined to the frame member is to claimed. As such, the distal end of the tubular member is seen as the entire assembly inside the annotated figure above that attaches to the mesh. To overcome this interpretation examiner suggests amending the claim to highlight where the joining is occurring (inside surface of the frame member).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771